We consider this as a companion case to No. 30653, Guy A. Thompson, Trustee for the Missouri Pacific Railroad Company, Bankrupt, v. J.E. Cooper, Administrator of the Estate of Lloyd L. Bond, Deceased, this day decided, 192 Okla. 237,135 P.2d 49.
The plaintiff's decedent here was in the same car and lost his life in the same collision. The parties here were represented by the same attorneys, and the record is sufficiently similar to conclude that the decision of that case is controlling here. What we there said is wholly applicable here.
Judgment affirmed.
CORN, C.J., and RILEY, OSBORN, HURST, DAVISON, and ARNOLD, JJ., concur. BAYLESS, J., absent.
GIBSON, V.C.J., dissents for the reasons stated in the dissenting opinion in the companion case. *Page 241